 1    Christopher C. Simpson (018626)
      STINSON LLP
 2
      1850 North Central Avenue, Suite 2100
 3    Phoenix, Arizona 85004-4584
      Tel: (602) 279-1600
 4    Fax: (602) 240-6925
 5    christopher.simpson@stinson.com
      SubChapter V Trustee
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE DISTRICT OF ARIZONA
10
      In re:                                             Chapter 11
11
      CALES & FITZGERALD PLLC,                           Case No 2:20-bk-10911-DPC
12
13                      Debtor.                          STATEMENT OF POSITION
                                                         REGARDING EMERGENCY MOTION
14                                                       TO REMOVE NAMES FROM
                                                         MASTER MAILING LIST
15
16
               The Subchapter V Trustee hereby submits his Statement of Position regarding Gloria
17
     Cales' ("Cales") Emergency Motion to Remove Names From Master Mailing List, filed on
18
     October 16, 2020 [Dkt. No. 23] (the "Emergency Motion").
19
               This bankruptcy case arises out of the failed purchase of a law practice as more fully
20
     set forth in Notice of Substantial Offer Benefiting Unsecured Creditors filed by the
21
     Subchapter V Trustee on October 23, 2020 [Dkt. No. 34] (the "Substantial Offer").
22
               As a consequence of the failed purchase, on June 3, 2019, Mr. Fitzgerald caused the
23
     Debtor to instigate state court litigation against Ms. Cales (the "State Court Litigation").
24
     The Subchapter V Trustee has reviewed pleadings in the State Court Litigation including
25
     several expert reports produced pursuant to those proceedings.
26
               Reasonably specific allegations were made in the State Court Litigation which, if true,
27
     would establish rights of former clients as creditors in this case. Unfortunately, even if such
28
     CORE/3519358.0006/162700258.1
     Case 2:20-bk-10911-DPC           Doc 35 Filed 10/23/20 Entered 10/23/20 18:05:33       Desc
                                      Main Document    Page 1 of 2
 1   allegations are proven to be true, such former clients have no current understanding of the
 2   basis for any claim.
 3            Further, the Subchapter V Trustee is sensitive to privacy concerns in family law
 4   practice. While it may be appropriate to remove clients from the master mailing list at this
 5   time, it is the position of the Subchapter V Trustee that the bar date for filing a proof of claim
 6   applicable to such potential claimants must be extended until either the veracity of the
 7   allegations are determined or the former clients are sufficiently informed to determine
 8   whether they have a basis for a claim against the estate.
 9
10            DATED this 23rd day of October, 2020.
11                                                     STINSON LLP
12
13                                                     /s/ Christopher C. Simpson
                                                       Christopher C. Simpson
14                                                     1850 North Central Avenue, Suite 2100
                                                       Phoenix, Arizona 85004-4584
15
                                                       SubChapter V Trustee
16
17       I hereby certify that on October 23, 2020, I electronically transmitted the attached
18
   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
   Notice of Electronic Filing to all CM/ECF registrants.
19
     /s/ Lindsay Petrowski
20
21
22
23
24
25
26
27

28
     CORE/3519358.0006/162700258.1
     Case 2:20-bk-10911-DPC          Doc 35 Filed 10/23/20 Entered 10/23/20 18:05:33         Desc
                                     Main Document    Page 2 of 2
